In the Supreme Court of Georgia



                                Decided: March 30, 2022



   S22Y0606. IN THE MATTER OF MARK PRESTON JONES.

     PER CURIAM.

     This disciplinary matter is before the Court on a petition for

voluntary surrender of license filed by respondent Mark Preston

Jones, State Bar No. 110107, before the issuance of a formal

complaint. See Bar Rule 4-227 (b) (2). Jones has been a member of

the Georgia Bar since 2007. In his petition, he admits that on

November 15, 2021, in the Superior Court of Muscogee County, he

entered a guilty plea to influencing a witness, violation of oath by a

public officer, and two counts of attempted violation of oath by a

public officer—all felonies under Georgia law. Jones admits that, as

a result of his guilty plea, he has violated Rule 8.4 (a) (2) (lawyer

shall not be convicted of a felony) of the Georgia Rules of

Professional Conduct found in Bar Rule 4-102 (d), the maximum
penalty for which is disbarment. He further acknowledges that the

voluntary surrender of his license to practice law is tantamount to

disbarment and asks the Court to accept his petition so as to resolve

this matter without the need for formal proceedings. The State Bar

has responded, agreeing with the facts as described in the petition

and asking this Court to accept the petition.

     We have reviewed the record and accept Jones’s petition for the

voluntary surrender of his license. Accordingly, the name Mark

Preston Jones hereby is removed from the rolls of persons entitled

to practice law in the State of Georgia. Jones is reminded of his

duties under Bar Rule 4-219 (b).

     Voluntary surrender of license accepted. All the Justices concur.




                                   2